Appeal by defendant from two judgments of the County Court, Suffolk County, both rendered April 12, 1976, one convicting him of rape in the first degree, upon a jury verdict, and imposing an indeterminate sentence of imprisonment with a minimum of 4 years and a maximum of 12 years, and the other convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing an indeterminate sentence of imprisonment with a minimum of 2 Vs years and a maximum of 7 years, "to run consecutive with the sentence imposed” upon the conviction of rape in the first degree. Judgment as to the conviction of rape in the first degree affirmed. No opinion. Judgment as to the conviction of sexual abuse in the first degree modified, as a matter of discretion in the interest of justice, by deleting from the sentence imposed thereon the provision that it shall be served consecutive to the rape conviction, and by substituting therefor a provision that said sentence shall run concurrently with the sentence imposed upon the rape conviction. As so modified, judgment affirmed. The sentence imposed upon the conviction of sexual abuse in the first degree was excessive to the extent indicated herein. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.